Citation Nr: 0030707	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to smoking in 
service.

2.  Entitlement to service connection for arteriosclerosis, 
claimed as due to smoking in service.

3.  Entitlement to service connection for nicotine 
dependence, claimed as due to smoking in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and SV


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the claims as not well grounded.

The veteran provided testimony at a personal hearing 
conducted before the undersigned in February 2000, a 
transcript of which is of record.

As an additional matter, it is noted that the veteran has 
submitted evidence directly to the Board accompanied by a 
waiver of initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2000).

The veteran's COPD and nicotine dependence claims are 
addressed in the REMAND portion of this opinion.


FINDINGS OF FACT

The medical evidence, including evaluations of the veteran's 
heart, shows no diagnosis of arteriosclerosis or any other 
chronic heart disorder.




CONCLUSION OF LAW

Arteriosclerosis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's heart, as well as his lungs and 
chest, were clinically evaluated as normal on both his 
November 1953 enlistment examination and his January 1957 
release examination.  Further, his service medical records 
show no treatment for or diagnosis of heart and/or lung 
problems during his period of active duty.  No mention was 
made in these records as to his smoking habits.

On a March 1981 VA medical examination, the veteran's heart 
was found to have normal sinus rhythm, no thrills or murmurs, 
and his peripheral pulses were good and adequate.  His lungs 
were found to be clear to auscultation and palpation.  Chest 
X-rays conducted in conjunction with this examination 
revealed the lung fields to be clear, and the heart to be 
normal in size.  No heart and/or lung disability was 
diagnosed at the time of this examination.

The veteran underwent a VA medical examination of his left 
ankle in July 1997.  While the examination contained no 
pertinent findings regarding his heart and/or lungs, chest X-
rays were conducted in conjunction with this examination 
which resulted in an impression of no active cardiopulmonary 
disease.

In April 1998, the veteran submitted a claim of service 
connection for emphysema and arteriosclerosis which he 
claimed were due to smoking which he started while in the 
service.

VA medical treatment records were subsequently obtained which 
covered a period from November 1997 to November 1998.  Among 
other things, these records show that the veteran was treated 
on various occasions for COPD which was attributed to his 
cigarette smoking.  Records from April 1998 show that he was 
assessed with nicotine dependence.  Several records show 
evaluations concerning the veteran's heart, but nothing in 
these records shows a diagnosis of arteriosclerosis or any 
other chronic heart disorder.  For example, records from May 
1998 show that he was treated for complaints of angina.  
Chest X-ray revealed no active disease.  There was also 
scarring and volume loss involving the right hemithorax 
consistent with prior inflammatory disease.  A myocardial 
infarction was ruled out based on the veteran's enzymes and 
EKGs.  However, he was assessed with atrial 
fibrillation/flutter, intermittent, among other things. 

In a May 1999 rating decision, the RO denied service 
connection for arteriosclerosis, COPD, and nicotine 
dependence as not well grounded.  Among other things, the RO 
noted that the veteran claimed that all of these disabilities 
were due to his smoking during service.  With respect to the 
arteriosclerosis claim, the RO found that there was no 
evidence of the condition, and even if it was in fact present 
there was no evidence to show it was related to military 
service or smoking.  Regarding the COPD, the RO noted that it 
was related to cigarette smoking, but that there was no 
evidence to show that the cigarette smoking which resulted in 
nicotine dependence was due to military service.

The veteran appealed this decision to the Board.

At his February 2000 personal hearing, the veteran testified 
that he began smoking while on active duty.  He emphasized 
that he did not smoke prior to his entry into the military.  
Consequently, it was contended that he became addicted to 
nicotine at that time.  He testified that he has tried to 
stop smoking, but has been unsuccessful.  Additionally, he 
testified that his COPD and heart problems had been 
attributed to his cigarette smoking.

Following his personal hearing, the veteran submitted 
evidence directly to the Board which included an undated lay 
statement from his brother, who confirmed that the veteran 
did not smoke until after he entered the military.

The veteran also submitted a March 2000 statement from a VA 
physician who noted that the veteran was being treated for 
COPD (or emphysema) which he acquired from a long history of 
smoking.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Because of the nature of the veteran's current claims and 
particularly in light of VA's obligation to fully inform a 
veteran as to what is required for such a claim to be 
successful, the Board finds that a complete recitation of the 
pertinent guidelines for disability related to cigarette 
smoking or tobacco use, to include the most recent VA General 
Counsel Precedent Opinion, should be discussed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board is bound in it's 
decisions by the Precedent Opinions of VA General Counsel.  
38 U.S.C.A. § 7104(c).

The Internal Revenue Service Restructuring and Reform Act, 
dated July 22, 1998, added 38 U.S.C. § 1103, which prohibits 
service connection of death or disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  The 
Internal Revenue Service Restructuring and Reform Act does 
not preclude service connection for disease or injury which 
became manifest during service or during an applicable 
presumptive period and is applicable to claims filed after 
June 9, 1998.  As the veteran's claim was filed in April 
1998, the Board will adjudicate his claim based upon the law 
that was in effect at that time.

VA Office of General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97 was prepared in response to an inquiry as 
to under what circumstances service connection might be 
established for tobacco-related disability or death on the 
basis that such disability or death was secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The opinion, in pertinent part, was to the effect 
that, while 38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The General Counsel, in the 1997 opinion, cited a prior 1993 
General Counsel opinion which held that whether nicotine 
dependence was a disease for compensation purposes was a 
matter to be resolved by adjudicative personnel based on 
accepted medical principles.  The threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.  See VAOPGCPREC 2-93, dated January 13, 
1993.

The 1997 opinion further noted that secondary service 
connection could only be awarded if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which was 
the basis of the claim or claims and that the issue of 
proximate cause was a question of fact to be determined from 
the evidence on file.  The 1997 opinion also noted the 
potential for an intervening or a supervening cause of injury 
or disease which might act to sever the proximate and causal 
connection between the original act and the subsequent injury 
or disease.

VA's Undersecretary for Health, in a May 5, 1997, memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes. Thus, the two principal 
questions which must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  The 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), at page 243, sets forth the 
criteria for diagnosing substance dependence, as specifically 
applicable to nicotine dependence. Under those criteria, 
nicotine dependence might be described as a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, as manifested by three or more of a 
listing of seven specific criteria occurring at any time in 
the same 12-month period.  Without going into specific 
details, those seven criteria were listed as tolerance, 
withdrawal, use of tobacco in larger amounts or over a longer 
period than was intended, persistent desire or unsuccessful 
efforts to cut down or control nicotine use, devotion of a 
great deal of time in activities necessary to obtain or use 
nicotine, relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability or death upon which the claim was 
predicated.  As discussed above, a supervening cause of such 
disability or death, such as exposure to environmental 
toxins, etc., might preclude service connection.  Likewise, a 
nicotine-dependent individual might have a full remission of 
dependency after service and then resume use of tobacco 
products.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  38 U.S.C.A. § 
5107(a) (as amended by Public Law No: 106-398, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000)).


Analysis.  In the instant case, the Board finds that the 
medical evidence, including evaluations of the veteran's 
heart, shows no diagnosis of arteriosclerosis or any other 
chronic heart disorder.  Thus, there is no current 
cardiovascular disability for which service connection may be 
granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
see also Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) (In the 
absence of proof of a present disability there can be no 
valid claim).  To the extent the veteran indicates otherwise, 
the Board notes that nothing on file shows that he has the 
requisite knowledge, skill, experience, training, or 
education to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Since there is no competent medical evidence showing that the 
veteran has a current heart disorder, to include 
arteriosclerosis, it is axiomatic that there is no competent 
medical evidence that relates such a disability to the 
veteran's smoking during service.

As mentioned above, the RO denied the veteran's claims, 
including the arteriosclerosis issue, as being not well 
grounded.  Effective October 30, 2000, the requirement that 
claimants must submit a well-grounded claim was eliminated.  
See the Floyd D. Spence National Defense Authorization Act 
for FY 2001, supra.  When the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board notes that the RO found that the 
claim was not well grounded due to the lack of a competent 
medical diagnosis of arteriosclerosis.  In short, the veteran 
was informed of the reason for his denial and has submitted 
no evidence which would refute this finding.  Thus, the Board 
concludes that the veteran has not been prejudiced by the 
Board's decision on his arteriosclerosis claim.

The Board also finds that VA has satisfied the duty to 
assist, and that no reasonable possibility exists that 
additional development will aid in the establishment of 
entitlement.  See the Floyd D. Spence National Defense 
Authorization Act for FY 2001, supra.  The medical treatment 
records on file show that VA has already evaluated the 
veteran's heart, and no evidence has been found to 
substantiate his arteriosclerosis claim.  Moreover, there 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.

VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette, supra.  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
support his arteriosclerosis claim.  The Board finds that no 
such information is of record. 

For the reasons stated above, the Board finds that there is 
no competent medical evidence that the veteran has a current 
heart disorder, to include arteriosclerosis, that was 
incurred in or aggravated by his period of active duty.  As 
such, the Board concludes that the preponderance of the 
evidence is against the claim, and that it must be denied.  
Since the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for arteriosclerosis, 
claimed as due to smoking in service, is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, the medical records show that the veteran has 
been assessed with COPD and nicotine dependence.  
Furthermore, the medical records, including the March 2000 
statement from the VA physician, shows that the veteran's 
COPD is due to his smoking.  However, the medical evidence 
does not show whether the COPD is due to the smoking that 
occurred during the veteran's active service, as opposed to 
his entire smoking history, and/or that his nicotine 
dependence began at that time.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, as 
indicated above, effective October 30, 2000, VA has a duty to 
assist in all cases unless no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Here, the Board is of the opinion that 
additional development, including a medical examination, does 
present a reasonable possibility of supporting the veteran's 
claims.

As the Board has determined that an examination is necessary 
in the instant case, the veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in con-junction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his COPD and 
nicotine dependence.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the etiology of 
his COPD and the date of onset of his 
nicotine dependence.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran's COPD was due to his smoking 
during service, as opposed to his entire 
history of smoking.  Also, the examiner 
must express an opinion as to whether it 
is as likely as not that the veteran's 
nicotine dependence began during service.  
If the examiner cannot answer these 
questions without resorting to 
speculation, it must be so stated.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the record.  If the benefits 
requested on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 12 -


